     BURSOR & FISHER, P.A.
 1   L. Timothy Fisher (State Bar No. 191626)
 2   Joel D. Smith (State Bar No. 244902)
     Yeremey O. Krivoshey (State Bar No. 295032)
 3   1990 North California Blvd., Suite 940
     Walnut Creek, CA 94596
 4   Telephone: (925) 300-4455
     Facsimile: (925) 407-2700
 5
     E-Mail: ltfisher@bursor.com
 6            jsmith@bursor.com
              ykrivoshey@bursor.com
 7
     NATHAN & ASSOCIATES, APC
 8   Reuben D. Nathan (State Bar No. 208436)
     600 W. Broadway, Suite 700
 9
     San Diego, California 92101
10   Telephone; (619)272-7014
     Facsimile: (619)330-1819
11   E-Mail: rnathan@nathanlawpractice.com
12   Attorneys for Plaintiffs
13
                                  UNITED STATES DISTRICT COURT
14
                                NORTHERN DISTRICT OF CALIFORNIA
15

16
     ANDREW GASSER, NORIKO IKEDA, and              Case No. 3:17-cv-01675-JST
17
     MELINDA KELLY, on behalf of themselves
18   and all others similarly situated,            STIPULATION AND [PROPOSED]
                                                   ORDER TO EXTEND TIME TO
19                              Plaintiffs,        CONTINUE CASE MANAGEMENT
            v.                                     CONFERENCE AND TIME FOR
20                                                 PARTIES TO FILE JOINT CASE
     ALIPH BRANDS, LLC,                            MANAGEMENT STATEMENT
21

22                              Defendant.

23

24

25

26

27

28
     SCHEDULING STIPULATION AND [PROPOSED] ORDER; CASE NO: 3:17-CV-01675-JST
 1          This stipulation is entered into by and among Plaintiffs Andrew Gasser, Noriko Ikeda and

 2   Melinda Kelly, and Defendant Aliph Brands, LLC (“Aliph), by and through their respective

 3   counsel:

 4          WHEREAS, on January 24, 2019, the Court granted in part Plaintiffs’ Motion for Leave to

 5   Amend and to Substitute Parties (Doc. Nos. 108, 113);

 6          WHEREAS, on January 28, 2019, Plaintiffs filed their currently-operative Fourth Amended

 7   Complaint (“FAC”), which names Aliph as the Defendant in this matter (Doc. No. 116);

 8          WHEREAS, a Further Case Management Conference is currently set for May 22, 2019, and

 9   a Joint Case Management Statement is due May 15, 2019; and

10          WHEREAS, the Parties have reached a settlement and are in the process of finalizing the

11   settlement agreement, which is the purpose of continuing the dates for the Parties to file the Joint

12   Conference Statement and Case Management Conference.

13          THEREFORE, IT IS HEREBY STIPULATED by the parties, subject to approval by the

14   Court, as follows:

15          1) The currently-scheduled Case Management Conference will be continued to June 26,

16              2019, or as soon thereafter as may be heard by the Court, and the parties will file a Joint

17              Case Management Statement on or before June 19, 2019.

18

19   IT IS SO STIPULATED.

20   Dated: May 8, 2019                            BURSOR & FISHER, P.A.

21                                                 By:     /s/ Joel D. Smith
22                                                         Joel D. Smith

23                                                 L. Timothy Fisher (State Bar No. 191626)
                                                   Joel D. Smith (State Bar No. 244902)
24                                                 Yeremey O. Krivoshey (State Bar No.295032)
                                                   1990 North California Blvd., Suite 940
25                                                 Walnut Creek, CA 94596
                                                   Telephone: (925) 300-4455
26                                                 Email: ltfisher@bursor.com
                                                           jsmith@bursor.com
27                                                         ykrivoshey@bursor.com

28


     SCHEDULING STIPULATION AND [PROPOSED] ORDER; CASE NO: 3:17-CV-01675-JST                                  1
 1

 2                                            NATHAN & ASSOCIATES, APC
                                              Reuben D. Nathan (State Bar No. 208436)
 3                                            600 W. Broadway, Suite 700
                                              San Diego, California 92101
 4                                            Telephone: (619)272-7014
                                              Facsimile: (619)330-1819
 5
                                              E-Mail: rnathan@nathanlawpractice.com
 6
                                              Attorneys for Plaintiffs
 7

 8   DATED: May 6, 2019                       TUCKER ELLIS LLP

 9

10                                            By:     /s/ Ronie M. Schmelz
11                                            Ronie M. Schmelz – SBN 130798
                                              ronie.schmelz@tuckerellis.com
12                                            Amanda Villalobos - SBN 262176
                                              amanda.villalobos@tuckerellis.com
13                                            515 South Flower Street
                                              Forty-Second Floor
14                                            Los Angeles, CA 90071-2223
                                              Telephone:     213.430.3400
15                                            Facsimile:     213.430.3409

16                                            Attorneys for Defendant Aliph Brands, LLC

17

18

19

20

21

22

23

24

25

26

27

28
     SCHEDULING STIPULATION AND [PROPOSED] ORDER; CASE NO: 3:17-CV-01675-JST              2
 1                                     [PROPOSED] ORDER

 2   PURSUANT TO STIPULATION, IT IS SO ORDERED

 3

 4

 5
     Date:     May 9, 2019                           ______________________
 6                                                   HON. JON S. TIGAR
                                                     United States District Judge
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


     SCHEDULING STIPULATION AND [PROPOSED] ORDER; CASE NO: 3:17-CV-01675-JST        1
